


110 HRES 358 IH: Recognizing the significance of the

U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 358
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2007
			Mr. Radanovich (for
			 himself, Mr. Nunes,
			 Mr. Costa, and
			 Mr. Cardoza) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the significance of the
		  contribution of the Brotherhood of the Badge to the Global War on Terror
		  through its provision of surplus law enforcement equipment to Iraqi police
		  forces.
	
	
		Whereas Mike Harris and Brian Burry of the Fresno City
			 Police Department and Ken Shockley of the Fresno City Fire Department founded
			 the Brotherhood of the Badge in Fresno, California, an organization to help
			 supply Iraqi police forces with much-needed surplus body armor, including
			 bulletproof vests, and other vital law enforcement equipment;
		Whereas over 100 law enforcement agencies from across the
			 United States have donated surplus equipment to the Brotherhood of the Badge in
			 order to help supply Iraqi police forces;
		Whereas private donations of more than $2.7 million to the
			 Brotherhood of the Badge have financed the purchase of new bulletproof vests
			 distributed to Iraqi police forces;
		Whereas the Brotherhood of the Badge has supplied Iraqi
			 police forces with over 20,000 bulletproof vests to date;
		Whereas bulletproof vests have proven to be an invaluable
			 piece of equipment for Iraqi police forces and have saved a significant number
			 of lives;
		Whereas well-equipped, trained, and prepared Iraqi police
			 forces are in the best interest of United States military personnel serving in
			 Iraq;
		Whereas the departure of the United States military from
			 Iraq largely depends on the ability of Iraqi police forces to enforce laws,
			 defend the people of Iraq, and keep the peace;
		Whereas Iraqi police forces that can enforce laws, defend
			 the people of Iraq, and keep the peace will greatly contribute to a
			 self-sustainable Iraqi government and general stability in the Middle
			 East;
		Whereas the Brotherhood of the Badge expresses a desire to
			 expand its operation to include assistance to Iraqi firefighter services;
			 and
		Whereas the Brotherhood of the Badge encourages and
			 invites all police and fire departments in the United States to contribute any
			 and all surplus law enforcement and firefighter equipment in order to help
			 supply Iraqi police forces and Iraqi firefighter services: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 recognizes the significance of the contribution of the Brotherhood of the Badge
			 to the Global War on Terror through its provision of surplus law enforcement
			 equipment to Iraqi police forces.
		
